BBH Core Select class nshares BBH International Equity Fund class nshares class ishares Portfolios of BBH Trust Supplement to the Prospectuses dated February 29, 2008 Please add the following to replace the first sentence of the paragraph under the heading “Redemption Fee”: Fund Shares that are redeemed within a 30 day holding period will be subject to a redemption fee of 2.00% of the total redemption proceeds.The holding period shall commence on the next business day following the date your purchase order is received by the Fund and shall apply to any redemption made on or before the 30th day from that date. Cusips 05528X604
